Citation Nr: 0623774	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for skin rash of the 
neck and ankles (skin condition) due to herbicide exposure.

2.  Entitlement to service connection for upper respiratory 
infections due to herbicide exposure.

3.  Entitlement to service connection for lung condition, 
claimed as a residuals of removal of the upper lobe of the 
right lung, due to herbicide exposure.

4.  Entitlement to service connection for fatigue due to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1970 to November 
1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision from 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

3.  No competent medical evidence has been presented to show 
the veteran currently has a skin condition due to disease or 
injury incurred in or aggravated by service or as the result 
of Agent Orange exposure presumed to have been incurred in 
service.

4.  No competent medical evidence has been presented to show 
the veteran currently has upper respiratory infections due to 
disease or injury incurred in or aggravated by service or as 
the result of Agent Orange exposure presumed to have been 
incurred in service.

5.  No competent medical evidence has been presented to show 
the veteran currently has residuals of a lung condition due 
to disease or injury incurred in or aggravated by service or 
as the result of Agent Orange exposure presumed to have been 
incurred in service.

6.  No competent medical evidence has been presented to show 
the veteran currently has a disability manifested by fatigue 
due to disease or injury incurred in or aggravated by service 
or as the result of Agent Orange exposure presumed to have 
been incurred in service.


CONCLUSIONS OF LAW

1.  A skin condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Upper respiratory infections were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of a lung condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A disability manifested by fatigue was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board concludes that the RO letter sent in July 2003, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, complied with VA's 
notification requirements and set forth the laws and 
regulations applicable to his claim.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim, and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  He was 
essentially told to submit evidence he had in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that the 
Veterans Claims Assistance Act of 2000 (VCAA) notice must be 
provided to a claimant before the initial unfavorable RO 
decision.  This was accomplished.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim.  Id.  Additionally, this notice must include 
notice regarding the degree of disability and that an 
effective date for the award of benefits will be assigned if 
service connection is granted.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish the degree of disability or effective date for the 
claim.  Despite the inadequate notice provided to the veteran 
concerning these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to the degree of disability or appropriate 
effective date to be assigned is rendered moot.  

II.  Factual Background, Governing Laws, Regulations, and 
Legal Analysis

The veteran's service medical records reveal that he had a 
cold in March 1971.  The veteran's service medical records 
are negative for any findings, complaints or treatment of a 
lung condition, skin condition or a disability manifested by 
fatigue.  

Post-service VA medical records reveal that the veteran was 
diagnosed as having tinea pedis in March 1989.  A March 1989 
VA chest x-ray noted bullous changes in the upper lobe of the 
right lung.  There was no active lung disease.  He was also 
diagnosed with bullous lung disease, bronchitis, and COPD in 
1993.  He was advised to stop smoking.  He underwent removal 
of the upper lobe of the right lung due to spontaneous 
pneumothorax in October 2002.  In March 2003, the veteran was 
diagnosed with contact dermatitis of the neck and nummular 
eczema of the ankles.  The veteran was diagnosed with eczema 
and tinea versicolor in July 2003.  A VA examination was 
conducted in July 2003.  The examiner noted that there was no 
clinical evidence of cancer.  

A VA progress note of a clinical psychologist, R. K., Ph.D., 
dated in March 2003 is of record.  Dr. R. K. stated that it 
seems likely that the veteran's dermatological condition and 
the congenital respiratory problems of two of his children 
have a relationship to exposure to toxic substances while 
stationed in Vietnam.  

The veteran claims that he developed skin rash of the neck 
and ankles, upper respiratory infections, residuals of 
removal of the upper lobe of the right lung, and fatigue 
after being exposed to Agent Orange while serving in Vietnam.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  See, too, Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, 
the Board notes that, a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4- dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C. § 1116(f).

The diseases listed at 38 C.F.R. § 3.309(e) and for which 
presumptive service connection is warranted based on exposure 
to Agent Orange include: chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

It is required that the diseases listed at 38 C.F.R. § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).

Notwithstanding these provisions relating to presumptive 
service connection, a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

A.  Presumptive Service Connection 

Upon careful review of the evidentiary record, the Board 
finds that, since the veteran served in Vietnam from June 
1971 to March 1972, he is entitled to a presumption of Agent 
Orange exposure.  

Even assuming for the purposes of this decision that the 
veteran has a current chronic disability of the skin, lungs, 
upper respiratory infection and fatigue, none of these 
conditions are diseases listed at 38 C.F.R. § 3.309(e).  The 
veteran has never been diagnosed with lung cancer.  
Accordingly, he is not entitled to any presumption that any 
of these putative conditions are etiologically related to 
exposure to herbicide agents used in the Republic of Vietnam.
B.  Direct Service Connection

1.  Skin Condition

The Board notes the opinion of Dr. R. K. that it seems likely 
that the veteran dermatological condition is related to 
inservice toxin exposure.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  There is no evidence that 
this opinion was made after a review of the claims files, the 
opinion does not cite to any relevant evidence in the record 
in support of its conclusions, and the conclusion was 
speculative.  In any event, Dr. R. K. is a clinical 
psychologist, and not - as far as the Board is aware - a 
dermatological specialist, and there is no indication that he 
made any finding related to a dermatological disorder based 
on an actual dermatological examination.  As such, he is not 
competent to speak to the etiology of the veteran's skin 
disability.  See Sklar v. Brown, 5 Vet. App. 140, 146 (1993) 
(a specialist's opinion on a medical matter outside his or 
her specialty is to be given little weight).  

Although the veteran has provided competent medical evidence 
that he currently suffers from a skin disorder, and despite 
the fact that he is also entitled to a presumption of 
exposure to Agent Orange in Vietnam, there still is no 
probative medical evidence showing that his skin disorder is 
etiologically related to his presumed Agent Orange exposure 
or any disease or injury in service.  And as a layman, he 
cannot establish this medical nexus himself.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, in light of the facts of this case, service 
connection for his skin condition on a direct basis is 
denied.  The competent evidence of record does not support 
that his disorder was incurred during his period of service.  
Neither the service medical records nor the records following 
service substantiate inservice incurrence.  The first sign of 
his skin disorder occurred remote in time from his separation 
from service, and there was nothing to show complaints or 
symptoms in the intervening period.

2.  Lung Condition 

Although the veteran has provided competent medical evidence 
that he currently suffers from bullous lung disease, 
bronchitis, and COPD, and despite the fact that he is also 
entitled to a presumption of exposure to Agent Orange in 
Vietnam, there still is no probative medical evidence 
suggesting his lung conditions are etiologically related to 
his presumed Agent Orange exposure or any disease or injury 
in service.  In this regard, the Board notes that service 
medical records are negative for a chronic lung disease.  And 
as a layman, the veteran cannot establish this medical nexus 
between his current conditions and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, in light of the facts of this case, service 
connection for his lung condition on a direct basis is 
denied.  The competent evidence of record does not support 
that his disorder was incurred during his period of service.  
Neither the service medical records nor the records following 
service substantiate inservice incurrence.  The first sign of 
these lung conditions occurred remote in time from his 
separation from service, and there was nothing to show 
complaints or symptoms in the intervening period.

3.  Upper Respiratory Infection

Regarding the claim of service connection for upper 
respiratory infection, the veteran does not have a current 
upper respiratory infection that is etiologically related to 
service.

There is no evidence of record that the veteran's lone cold 
in service resulted in current, chronic disability.  Even 
assuming, for purposes of this decision, that the veteran 
suffers from a current upper respiratory infection, the 
veteran has presented no evidence suggesting an etiological 
link between such disorders and service or to the one cold he 
had in service.  And as a layperson, he is not qualified to 
render a medical diagnosis or a medical opinion that any 
current disability is related to an inservice cold.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

4.  Disability Manifested by Fatigue

Mere symptoms, such as fatigue, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .")  And as a layperson, the veteran is not qualified to 
render a medical diagnosis or a medical opinion that any 
current disability is related to fatigue.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, the 
Board notes that the record does not contain a diagnosis of 
chronic fatigue syndrome.

In the absence of medical evidence showing that the veteran 
currently has a disability manifest by fatigue which is due 
to service, the claim of service connection must fail.


C.  Conclusion 

Because of this, the preponderance of the evidence is against 
these claims, meaning the benefit-of-the-doubt rule does not 
apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999).  Thus, the appeals are denied.


ORDER

The claims of service connection for skin disorder, lung 
condition, upper respiratory infections, and fatigue, to 
include as due to herbicide exposure are denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


